Citation Nr: 1045400	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 20 
percent for right lower extremity neuropathy, from July 13, 2004, 
to March 6, 2006.

4.  Entitlement to an initial disability rating in excess of 40 
percent for right lower extremity neuropathy, as of March 6, 
2006.

5.  Entitlement to an initial disability rating in excess of 20 
percent for left lower extremity peripheral neuropathy, from July 
13, 2004, to March 6, 2006.

6.  Entitlement to an initial disability rating in excess of 40 
percent for left lower extremity peripheral neuropathy, as of 
March 6, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2005, May 2006 and May 2009 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In December 2005, the RO held that service connection was 
warranted for diabetes mellitus, type II, right lower extremity 
peripheral neuropathy and left lower extremity peripheral 
neuropathy, effective July 13, 2005.  An initial 20 percent 
rating was assigned for the Veteran's diabetes mellitus and 
separate 10 percent ratings were assigned for the Veteran's right 
and left lower extremity peripheral neuropathy. 

In May 2006, the RO held that service connection was not 
warranted for hearing loss.  At that time, an earlier effective 
date of July 13, 2004, was assigned for the grant of service 
connection for diabetes mellitus, type II, right lower extremity 
peripheral neuropathy and left lower extremity peripheral 
neuropathy.

In May 2009, the RO held that the Veteran's service-connected 
right lower extremity peripheral neuropathy and left lower 
extremity peripheral neuropathy warranted disability ratings of 
40 percent, effective March 6, 2006

The issues of entitlement to higher initial disability ratings 
for diabetes mellitus, type II, and for right and left lower 
extremity neuropathy are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Given the Board's favorable disposition granting the claim for 
service connection for bilateral hearing loss, the Board finds 
that no discussion of VCAA compliance is necessary at this time.


Analysis

The Veteran alleges entitlement to service connection for hearing 
loss attributable to loud noise exposure during service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  That an injury incurred 
in service alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Certain diseases, including sensorineural hearing loss, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability.)

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  In the case of a 
veteran who engaged in combat with the enemy in active service 
with a military, naval, or air organization of the United States 
during a period of war, the Secretary of the VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran alleges entitlement to service connection for hearing 
loss due to in-service noise exposure.  His Form DD Form 214 
shows that his military occupational specialty was light weapons 
infantry, MOS Code 11B, and that he served in combat in Vietnam 
and was awarded a Combat Infantry Badge.  Accordingly, the 
Veteran's in-service noise exposure is conceded.  See Fast Letter 
10-35 (Sept. 2, 2010).  Moreover, resolving all doubt in the 
Veteran's favor, the Board concludes that service connection for 
hearing loss is warranted.

Both the Veteran's service entrance and discharge examination 
reports demonstrated better than average hearing in the right ear 
and no fluctuations in hearing acuity in the left ear.  His 
January 1963 enlistment examination report shows that the Veteran 
was afforded an audiological evaluation.  At that time, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
5
-5
-5
-5
10

His January 1966 separation examination report shows that the 
Veteran was afforded another audiological evaluation.  At that 
time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
--
-5
LEFT
5
-5
-5
--
10

However, a December 1964 treatment record reflects complaints of 
ringing in the right ear for three weeks with decreased hearing 
on the right, noting that the Veteran had had a test two months 
ago, but no results were in the chart.  The impression was 
hearing loss with tinnitus.  An audiogram done on December 2, 
1964, revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
85
95
95
LEFT
50
55
60
70
75

An audiogram done the next day showed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
--
45
LEFT
15
20
25
--
15

These results reflect hearing loss meeting the provisions of 
38 C.F.R. § 3.385, in both ears on the first test and in the 
right ear on the second test.

An audiogram performed in May 1965 revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
10
15
15
--
15

A February 2005 private audiogram showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
65
65
LEFT
25
25
40
60
60

These results were accompanied by notes reflecting noise exposure 
in Vietnam for nine months, New York City Transit for 31 years.  
The diagnosis was slight to moderately severe bilateral hearing 
loss.  In support of his claim, the Veteran has submitted a 
statement from a private healthcare provider indicating that he 
experiences noise induced hearing loss.

In March 2006, a VA audiologist reviewed the claims file and 
medical records, and tested the Veteran's hearing acuity.  The 
Veteran related that he was exposed to loud noise during service 
from artillery, tanks, trucks and jets.  Post-service the Veteran 
was employed for more than 30 years by the New York City Transit; 
his duties included performing electrical maintenance on the 
tracks.  The Veteran indicated that he was occasionally exposed 
to noise and did not wear hearing protection.  He denied any 
recreational noise exposure.  Based on a review of medical 
evidence and results of the audiological evaluation, the examiner 
opined that the Veteran's hearing loss was less likely than not 
the result of noise exposure during military.  The VA examiner 
indicated that his opinion was based on the evidence of hearing 
acuity within normal limits during service upon separation.

A contemporaneous VA neurological examination report, following 
an examination of the Veteran and review of the claims file, 
shows a diagnosis of hearing loss and vertigo secondary to inner 
ear pathology-a late consequence of barotraumas secondary to 
Vietnam service.  In response to the RO's request to explain the 
two VA examiners different opinions, the VA neurological 
examiner, a physician, stated that after reviewing the audiology 
opinion and data that he deferred to that opinion as hearing loss 
is the purview of audiology/ENT more than neurology.

In an April 2006 notice of disagreement (NOD), the Veteran 
indicated that he was being treated by Dr. D., who had advised 
that hearing loss can be attributed to loud noise during military 
service.  On his June 2007 substantive appeal, the Veteran stated 
that his hearing had gotten worse and that a VA physician had 
prescribed hearing aids.

During a February 2007 VA ENT outpatient consult, the Veteran 
complained of decreased hearing, occasional popping and aural 
fullness.  Physical examination results were normal.  However, a 
May 2007 VA audiogram showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
65
60
LEFT
50
60
65
65
65

Speech recognition scores were 76 percent in the right ear and 92 
percent in the left ear.  The impression was bilateral moderate 
sensorineural hearing loss bilaterally with fair speech 
recognition in the right ear and excellent speech recognition in 
the left ear.  The audiologist could not contribute anything 
specific as to the reason why the Veteran experienced more than 
30+-decibel decrease in hearing ability in both ears in such a 
short period of time, since 2006.  

The Board notes that the service treatment records showing an 
absence in-service evidence of hearing loss at the time of 
separation from service is not fatal to the claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  For service connection, in-service 
noise exposure need not be the only source of acoustic trauma; it 
must only be a contributing source.

Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay 
person is generally capable of reporting that he or she is unable 
to hear.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Even though the January 1996 audiometric examination did not show 
hearing loss in either ear that met the criteria for disability 
under 38 C.F.R. § 3.383, the criteria were met twice in December 
1964 because there was a 40-decibel or greater loss in both ears 
on the first day and only in the right ear on the second day.  
These results were also consistent with trends shown in 2005 
private audiogram and the 2007 VA audiogram.  Moreover, the Board 
notes that the March 2006 VA neurological examiner initially 
opined that the Veteran's hearing loss was consistent with in-
service trauma in Vietnam and withdrew this opinion in favor of 
the March 2006 VA audiologist's opinion only after the RO 
questioned it.  However, the Board finds that the March 2006 VA 
audiological examination is inadequate as it is inconsistent with 
the other audiograms of record from 2005 onward.  

As the March 2006 VA audiology opinion relied primarily on the 
absence of medical evidence, rather than the presence of lay 
evidence about in-service noise exposure, in-service chronic 
hearing loss and tinnitus, and continuing hearing loss and 
tinnitus after service, the Board finds that the factual 
assumptions underlying the March 2006 VA audiologist's opinion do 
not include recognition of the significant acoustic trauma the 
Veteran experienced, chronic symptoms and treatment during 
service, or post-service symptoms.  Without consideration of 
these facts, the opinion is based on a factually inaccurate 
history.  While an examiner can render a current diagnosis based 
upon his examination of the Veteran, the United States Court of 
Appeals for Veterans Claims (Court) has held that without a 
thorough review of the record, an opinion regarding the etiology 
of the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's 
credible assertions of in-service noise exposure (acoustic 
trauma), chronic hearing loss and tinnitus during service, and 
hearing loss since service, and the nature of the disability, the 
Board finds that the Veteran's hearing loss began in service and 
was continuous after service.  The lay and medical evidence shows 
current hearing loss disability in both ears.  Affording the 
Veteran the benefit of the doubt on the question of medical 
nexus, the Board finds that the criteria for service connection 
for bilateral hearing loss are met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 




ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Additional development is needed prior to further disposition of 
the higher initial ratings claims for diabetes mellitus, type II, 
and for right and left lower extremity neuropathy, since the 
award of service connection.

The Veteran was most recently examined for his diabetes mellitus 
and lower extremity peripheral neuropathy in June 2007, and in 
March 2008, March 2009 and September 2010, he and his wife 
asserted that his conditions have worsened.  As such, the Board 
has no discretion and must remand the appeal to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his diabetes mellitus, type II, and right and left lower 
extremity peripheral neuropathy.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran receives regular care for his diabetes mellitus and 
lower extremity peripheral neuropathy at VA, and the most recent 
VA treatment records associated with the claims file are dated in 
November 2008.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  As such, attempts should be made to 
obtain outstanding VA clinical records pertaining to treatment 
for the disabilities remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the New York VA Harbor 
Healthcare System, since June 2007, and 
from the Lyons, New Jersey VA Medical 
Center, since November 10, 2008, all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran.  All 
records and/or responses received should be 
associated with the claims file. 

2.  After completion of 1 above, schedule 
the Veteran for a VA diabetes mellitus 
examination to ascertain the nature and 
severity of his diabetes mellitus and lower 
extremity peripheral neuropathy.  The 
claims file should be made available and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The examiner should fully describe all 
symptoms and manifestations of the 
Veteran's diabetes mellitus and lower 
extremity peripheral neuropathy.  The 
examiner must specifically state whether 
treatment of Veteran's diabetes mellitus 
requires insulin, a restricted diet, and/or 
regulation of activities.  The examiner 
should also determine whether the Veteran's 
diabetes mellitus causes episodes of either 
ketoacidosis or hypoglycemic reactions that 
require one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider.  In addition, the examiner 
must comment on the severity of the 
Veteran's peripheral neuropathy of both 
lower extremities.  In particular, the 
examiner should indicate whether the 
Veteran's neuropathy more nearly 
approximates mild, moderate, moderately 
severe, or severe incomplete paralysis or 
complete paralysis.

The rationale for any opinion expressed 
should be provided in a printed report.  If 
any opinion cannot be given, the examiner 
should explain the reason(s) why.

3.  Following completion of the above, and 
any additional notice/development deemed 
necessary, readjudicate the Veteran's 
higher initial rating claims, in light of 
all the evidence of record.  The VA should 
document its consideration of whether 
"staged rating," pursuant to the Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) and 
referral for an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b) are 
warranted.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case and afford them an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


